Order filed, June 6, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                       ____________

    NO. 01-18-00300-CR, 01-18-00301-CR, 01-18-00302-CR and 01-18-00303-CR

                          TROY LEVI BURWELL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee


                      On Appeal from the 248th District Court
                                Harris County, Texas
              Trial Court Case 1557904, 1557905, 1557906 and 1557907


                                          ORDER
       The reporter’s record in this case was due 06/04/2018. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.


                                       PER CURIAM